United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 30, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-50260
                         Summary Calendar



                       FREDERICK C. FERMIN,

                       Plaintiff-Appellant,

                                versus

               UNITED HEALTHCARE INSURANCE COMPANY,

                        Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
     for the Western District of Texas, San Antonio Division
                      CA No. SA-04-CA-463-PM
                       --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges

PER CURIAM:*

     Plaintiff Frederick C. Fermin appeals the district court’s

grant of summary judgment in favor of defendant United Healthcare

Insurance Company (“United”).    Fermin, acting as pro se litigant,

brought suit against United, asserting a variety of claims based

upon United’s denial of coverage for two extended stay visits

under three group hospital indemnity plans provided under master

group policies issued by United to the American Association of




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10594
                                 -2-

Retired Persons (“AARP”).   The plans provided limited hospital

benefits to AARP covered members, including Fermin.

                                  I.

     The district court held that Fermin failed to state a claim

for which relief may be granted because (1) his claim for

violations of 28 TEX. ADMIN. CODE §§ 3.3073, 3.4020 and TEX. INS.

CODE arts 3.51-2, 3.70-3 do not apply to the plans at issue and

do not afford Fermin a private right of action, (2) his claims

for violation of 28 TEX. ADMIN. CODE §§3.3009 3.3040(d) and TEX.

INS. CODE art. 3.70-4-(B) do not apply to the plans or coverage at

issue, and (3) Fermin has no private right of action for federal

criminal mail fraud under 18 U.S.C. § 1341.

     The district court further held that United properly denied

Fermin’s claims for reimbursement for his two facility stays

because there was no genuine issue of material fact that the two

facilities did not meet the definition of a covered “hospital”

provided under the plan.

     Additionally, the district court granted summary judgment

for Untied on all of Fermin’s claims, included claims for

violations of TEX. INS. CODE arts. 21.21, 21.55, and TEX. BUS. &

COMM. Code §§ 17.41-17.43 (“DTPA”), usury, and gross negligence

and fraud, because of his failure to adduce evidence or facts

supporting any of those claims.    The court also held that Fermin

is not entitled to have the district court reopen a matter before

and reconsider an order issued by another district judge.     And
                            No. 04-10594
                                 -3-

finally, the court denied Fermin’s request for a trial on the

issue of alleged perjury based on United’s consolidation of his

AARP accounts because Fermin failed to show any change in his

coverage as a result of the consolidation or why a trial would be

appropriate.   Thus, the district court dismissed all of Fermin’s

claims with prejudice.   Fermin timely appealed.

                                II.

     We review a district court’s grant of summary judgment de

novo, applying the same standard as the district court.      Blakely

v. State Farm Mut. Auto Ins. Co., 406 F.3d 747, 750 (5th Cir.

2005).

     On appeal, Fermin’s brief raises arguments that fall into

two categories: (1) arguments raised for the first time on

appeal, and (2) arguments previously raised and properly disposed

of by the district court.   We do not consider evidence or

arguments that were not presented to the district court for its

consideration in ruling on the motion.     Louque v. Allstate Ins.

Co., 314 F.3d 776, 779-80, n. 1 (5th Cir. 2002).    As for the

arguments raised below, Fermin raises no coherent arguments, nor

does he present any evidence to support a finding of judicial

error to justify reversal of the district court.    Therefore,

after a review of the record and the parties’ briefs, we affirm

the district court’s grant of summary judgment for United for

essentially the reasons as well-stated in its memorandum opinion

and order.
            No. 04-10594
                 -4-

AFFIRMED.